COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00458-CV


In the Matter of R.W.                     §   From the 323rd District Court

                                          §   of Tarrant County (323-96974J-12)

                                          §   September 5, 2013

                                          §   Opinion by Justice Gabriel


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the juvenile court’s judgment. The juvenile court’s judgment is

modified to vacate that portion of the judgment adjudging R.W. to have engaged

in delinquent conduct based on indecency with a child by contact. It is ordered

that the judgment of the juvenile court is affirmed as modified.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel